 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.1 Filed 12/22/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



   MEGHAN LAVIGNE, an individual,

                                         Plaintiff,        CASE NO.:
                     vs.

   WAWONA PACKING CO, LLC, a California                    JURY TRIAL DEMANDED
   limited liability company,

                                         Defendant.



                                 PLAINTIFF’S COMPLAINT

       COMES NOW, Plaintiff, Meghan LaVigne, who, by and through her attorneys of record,

William D. Marler (pending admission) and Michael G. Heilmann, alleges upon information and

belief as follows:



                                            PARTIES

       1.      Plaintiff Meghan LaVigne is a resident of Fowlerville, Livingston County,

Michigan. Plaintiff resides within the jurisdiction of this Court and is a citizen of the State of

Michigan.

       2.      Defendant Wawona Packing Co., LLC (hereinafter “Wawona”), is a California

limited liability company with its headquarters located at 7108 N. Fresno Street, Ste. 450, Fresno,

California 93720. Upon belief, the sole member of Wawona Packing Co., LLC, is Daniel Gerawan,

an individual who resides in California. Therefore, Defendant Wawona is a citizen of the State of

California.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.2 Filed 12/22/20 Page 2 of 10




                                  JURISDICTION AND VENUE


        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) because the matter in controversy exceeds $75,000.00, exclusive of costs, it is

between citizens of different states, and because Defendant has certain minimum contacts with the

State of Michigan such that maintenance of the suit in this district does not offend traditional

notions of fair play and substantial justice.

        4.      Venue in the United States District Court for the Eastern District of Michigan,

Southern division, is proper pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the

events or omissions giving rise to Plaintiff’s claims and causes action occurred in this judicial

district, and because Defendant is subject to personal jurisdiction in this judicial district at the time

of the commencement of the action.

                                   GENERAL ALLEGATIONS

The 2020 Salmonella Outbreak linked to Wawona Peaches

        5.      As of October 16, 2020, the Centers for Disease Control (CDC), public health and

regulatory officials in several states, Food and Drug Administration (FDA), and the Public

Health Agency of Canada investigated a multistate outbreak of Salmonella Enteritidis infections.

        6.      Public health investigators used the PulseNet system to identify illnesses that

were part of this outbreak. PulseNet is the national subtyping network of public health and food

regulatory agency laboratories coordinated by CDC.

        7.      DNA fingerprinting is performed on Salmonella bacteria isolated from ill people

by using a standardized laboratory and data analysis method called whole genome

sequencing (WGS).
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.3 Filed 12/22/20 Page 3 of 10




       8.      CDC PulseNet manages a national database of these sequences that are used to

identify possible outbreaks. WGS gives investigators detailed information about the bacteria

causing illness.

       9.      In this investigation, WGS showed that bacteria isolated from ill people were

closely related genetically. This means that people in this outbreak were likely to share a

common source of infection.

       10.     A total of 101 people infected with the outbreak strain of Salmonella Enteritidis

were reported from 17 states.

       11.     Illnesses started on dates ranging from June 29, 2020, to August 27, 2020. Ill

people ranged in age from 1 to 92 years, with a median age of 43. Sixty-four percent of ill people

were female. Of 90 ill people with available information, 28 hospitalizations were reported. No

deaths were reported.

       12.     Whole genome sequencing analysis showed that an outbreak of Salmonella

Enteritidis infections in Canada was related genetically to this outbreak in the United States. This

means that people in both outbreaks were likely to share a common source of infection.

       13.     Epidemiologic and traceback evidence indicated that peaches packed or supplied

by Prima Wawona or Wawona Packing Company were the likely source of this outbreak.

       14.     In interviews, ill people answered questions about the foods they ate and other

exposures in the week before they became ill. Of 62 people with information, 50 (81%) reported

eating fresh peaches in the week before their illness started. This percentage was significantly

higher than results from a survey of healthy people in which 20% reported eating peaches in the

week before they were interviewed.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.4 Filed 12/22/20 Page 4 of 10




       15.     Of the 40 people who reported information on how the peaches were packaged,

25 (63%) reported buying loose peaches and the remaining 15 reported buying pre-bagged

peaches.

       16.     The FDA and regulatory officials in several states collected records from grocery

stores where ill people reported buying peaches. These records showed that loose and bagged

peaches distributed by Wawona Packing Company, LLC, were sold at multiple grocery stores

where ill people bought peaches.

       17.     On August 22, 2020, Wawona recalled bagged and bulk, or loose, peaches that

they supplied to retailers nationwide. As of October 16, 2020, this outbreak appears to be over.


The Salmonella Bacterium

       18.     Salmonella is an enteric bacterium, which means that it lives in the intestinal

tracts of humans and other animals. Salmonella bacteria are usually transmitted to humans by

eating foods contaminated with human or animal feces. Contaminated foods usually look and

smell normal. Contaminated foods are often of animal origin, but all foods, including

vegetables, may become contaminated. An infected food handler who neglects to wash his or her

hands with soap and warm water after using the bathroom may also contaminate food.

       19.     Once in the lumen of the small intestine, the bacteria penetrate the epithelium,

multiply, and enter the blood within 6-72 hours. As few as 15-20 cells of Salmonella bacteria can

cause salmonellosis or a more serious typhoid-like fever. Variables, such as the health and age of

the host and virulence differences among the serotypes, affect the nature and extent of the illness.

Infants, elderly, hospitalized, and immune suppressed persons are the populations that are most

susceptible to disease and suffer the most severe symptoms.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.5 Filed 12/22/20 Page 5 of 10




       20.     The acute symptoms of Salmonella gastroenteritis include the sudden onset of

nausea, abdominal cramping, and diarrhea lasting several days. The diarrhea often turns bloody.

There is no real cure for Salmonella infection, except treatment of the symptoms. Persons with

severe diarrhea may require rehydration, often with intravenous fluids.

       21.     Persons with diarrhea usually recover completely, although it may be several

months before bowel habits return entirely to normal. A small number of persons who are

infected with Salmonella will go on to develop pains in their joints, irritation of the eyes, and

painful urination. This development is called Reiter’s syndrome or reactive arthritis, and it can

last for months or years, sometimes leading to chronic arthritis that is difficult to treat. Antibiotic

treatment does not make a difference in whether the person later develops arthritis.

       Plaintiff’s Injuries

       22.     Plaintiff purchased Wawona/Prima peaches from Costco, located at 6700

Whitemore Lake Rd., in Brighton, Michigan, on June 27, 2020 and from Walmart, located at 2129

W. Houghton Lake Dr., in Houghton Lake, Michigan, on July 7, 2020.

       23.     Upon belief, these peaches were manufactured and distributed to Costco and

Walmart by Defendant Wawona.

       24.     Plaintiff consumed these peaches over the days following each purchase, from

approximately June 27 through July 10, 2020.

       25.     On July 12, 2020, Plaintiff experienced symptom onset of a Salmonella infection,

including nausea, diarrhea, abdominal cramps, fever, muscle aches, fatigue, and headache.

       26.     On or about July 15, 2020, Plaintiff’s diarrhea became bloody, which prompted her

to see medical attention at the University of Michigan Medical Center, located at 1500 E. Medical

Center Dr, in Ann Arbor, Michigan. Plaintiff was 32 weeks pregnant at the time and admitted to
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.6 Filed 12/22/20 Page 6 of 10




the labor and delivery ward, where she remained hospitalized until the following day.

       27.     A stool sample collected on July 17, 2020, tested positive at the University of

Michigan hospital laboratory. Further testing at the Michigan State laboratory determined the

serotype to be Salmonella Enteritidis.

                                    CAUSES OF ACTION

                           COUNT I - BREACH OF WARRANTY

       28.     The Plaintiff incorporates by reference and makes a part of this count each and

every foregoing paragraph of this Complaint.

       29.     Defendant produced, distributed, and sold the contaminated food product that

injured Plaintiff and caused her Salmonella infection. Defendant is, therefore, a manufacturer,

distributor, and seller of an adulterated food product, and the adulterated food product reached

Plaintiff without substantial change from the condition in which it was sold by Defendant.

       30.     Defendant is subject to liability to the Plaintiff for its breaches of express and

implied warranties made to Plaintiff with respect to the food product sold to her, including the

implied warranties of merchantability and of fitness for a particular use. Further, Defendant

expressly warranted, through its sale of food to the public, and by the statements and conduct of

its employees and agents, that the food product ultimately sold to Plaintiff was fit for human

consumption, and not otherwise adulterated or injurious to health.

       31.     The food product sold by Defendant and ultimately consumed by Plaintiff, which

product was contaminated with Salmonella and related filth and adulteration, would not pass

without exception in the trade, and was thus in breach of the implied warranty of merchantability.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.7 Filed 12/22/20 Page 7 of 10




       32.     Plaintiff further alleges that the contaminated food sold by Defendant and

consumed by Plaintiff was not fit for the uses and purposes intended by either Plaintiff or

Defendant, i.e., human consumption, and that this product was therefore in breach of the implied

warranty of fitness for its intended use.

       33.     As a further direct and proximate result of the conduct of Defendants and its agents,

servants, and/or employees as aforesaid, Plaintiff suffered a Salmonella infection and the adverse

effects associated with the same, as described in previous paragraphs of this complaint.

       34.     As a further direct and proximate result of the conduct of Defendant and its agents,

servants, and/or employees, Plaintiff was forced to endure great pain, suffering, and inconvenience

and may endure the same in the future. She was forced to submit to medical care and may be forced

to submit to the same in the future.

       35.     As a further direct and proximate result of the conduct of Defendant and its agents,

servants, and/or employees, Plaintiff suffered an inability to perform the activities of daily living

or some of them.

                                   COUNT II - NEGLIGENCE

       36.     Plaintiff incorporates by reference and makes a part of this Count each and every

foregoing paragraph of this Complaint.

       37.     Defendant had a duty to comply with all statutory and regulatory provisions that

pertained or applied to the manufacture, distribution, storage, labeling, and sale of the food product

that injured Plaintiff, including the applicable provisions of the Federal Food, Drug and Cosmetic

Act, and similar Michigan food and public health statutes, including without limitation the

provisions of MCLA 289.5101 which prohibits the manufacture and sale of any food that is

adulterated or otherwise injurious to health.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.8 Filed 12/22/20 Page 8 of 10




        38.     The food product that Defendant manufactured and sold, and that Plaintiff

purchased and consumed, was adulterated within the meaning of the federal Food, Drug and

Cosmetic Act, and similar Michigan statutes, because it contained a deleterious substance that

rendered it injurious to health, i.e., Salmonella bacteria.

        39.     Defendant violated federal, state, and local food safety regulations by its

manufacture and sale of adulterated food. These federal, state, and local food safety regulations

are applicable here, and establish a positive and definite standard of care in the manufacture and

sale of food. The violation of these regulations constitutes negligence as a matter of law.

        40.     Plaintiff is in the class of persons intended to be protected by these statutes and

regulations, and Plaintiff was injured as the direct and proximate result of the Defendant’s violation

of applicable federal, state, and local food safety regulations.

        41.     Defendant was negligent in the manufacture, distribution, and sale of a food product

that was adulterated with Salmonella, not fit for human consumption, and not reasonably safe

because adequate warnings or instructions were not provided.

        42.     Once Defendant learned, or in the exercise of reasonable care should have learned,

of the dangers associated with preparing and selling food, including, but not limited to, cross-

contamination between foods, and the dangers associated with improperly cleaned or washed food,

it had a duty to warn Plaintiff but failed to do so.

        43.     Defendant had a duty to use supplies and raw materials in producing its food

products that were in compliance with applicable federal, state, and local laws, ordinances and

regulations; that were from reliable sources; and that were clean, wholesome, free from

adulteration, and fit for human consumption, but failed to do so, and therefore breached that duty.
 Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.9 Filed 12/22/20 Page 9 of 10




       44.     Defendant was negligent in the selection of its suppliers, or other agents or

subcontractors, and failed to adequately supervise them, or provide them with adequate standards,

and, as a result, produced and sold food that was adulterated with Salmonella.

       45.     Defendant had a duty to properly supervise, train, and monitor its employees, or the

employees of its agents or subcontractors, engaged in the preparation and sale of its food products,

to ensure compliance with Defendant’s operating standards and to ensure compliance with all

applicable health regulations. Defendant failed to properly supervise, train, and monitor these

employees engaged in the manufacture, preparation and delivery of the food product ultimately

sold to Plaintiff and thus breached that duty.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

        a.     Judgment for the Plaintiff against Defendant for just compensation in a fair and

               reasonable amount for the damages above set forth; and

       b.      Such additional and/or further relief, including interest, costs, and reasonable

               attorney fees, as this Court deems just and equitable.
Case 2:20-cv-13347-SFC-DRG ECF No. 1, PageID.10 Filed 12/22/20 Page 10 of 10




JURY TRIAL DEMANDED



                                        Respectfully submitted,


                                        /s/Michael G. Heilmann
                                        Michael G. Heilmann
                                        Michigan Bar No. P33034
                                        23394 Goddard Road
                                        Taylor, MI 48180
                                        Telephone: (734) 307-3800
                                        E-Fax: 866-270-8438
                                        Email: mgh@dialaw.net


                                           /s/ William D. Marler
                                        William D. Marler (pending admission)
                                        Washington State Bar No.: 17233
                                        1012 First Avenue, Fifth Floor
                                        Seattle, WA 98104
                                        Telephone: (206) 346-1890
                                        Fax: (206) 346-1898
                                        Email: bmarler@marlerclark.com
                                        ATTORNEYS FOR PLAINTIFF
